UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
KENNETH GOMEZ et al.,         )
                              )
          Plaintiffs,         )
                              )
          v.                  )    Civil Action No. 09-2010 (RWR)
                              )
ROBERT ARAGON et al.,         )
                              )
          Defendants.         )
______________________________)


                  MEMORANDUM OPINION AND ORDER

     Pro se plaintiffs Kenneth and Lynette Gomez and pro se

plaintiff-intervenor Richard Tast bring claims for damages and

injunctive relief against six named and five unnamed New Mexico

citizens, alleging that the defendants are “engaged in an

insurrection against” the constitutions of the state of New

Mexico and the United States because the defendants are

discharging their duties as state and federal officials without a

penal bond, which the plaintiffs assert that the New Mexico state

constitution and federal law require.1   The named defendants have



     1
       The plaintiffs have also filed a motion for a preliminary
injunction under Federal Rule of Civil Procedure 65(a). To
obtain preliminary injunctive relief, the moving party must show
that “he is likely to succeed on the merits, that he is likely to
suffer irreparable harm in the absence of preliminary relief,
that the balance of the equities tips in his favor, and that an
injunction is in the public interest.” Winter v. Natural Res.
Def. Council, Inc., 129 S. Ct. 365, 374 (2008). Because the
plaintiffs do not address, yet alone make a sufficient showing
on, any of these factors, their motion will be denied.
                              - 2 -

moved to dismiss the complaint.2   Because the plaintiffs have

made no showing that this Court has personal jurisdiction over

any of the named defendants, their motions to dismiss will be

granted.3

     “It is plaintiff’s burden to make a prima facie showing that

the Court has personal jurisdiction over the defendants.”

Ballard v. Holinka, 601 F. Supp. 2d 110, 117 (D.D.C. 2009); see

also First Chicago Int’l v. United Exch. Co., Ltd., 836 F.2d

1375, 1378-79 (D.C. Cir. 1988).    A plaintiff must plead specific

facts providing a basis for personal jurisdiction.   Moore v.



     2
       Defendant F. Douglas Moeller also moves for the imposition
of sanctions under Federal Rule of Civil Procedure 11(c).
Although such sanctions may be imposed against pro se plaintiffs,
see Hamrick v. Gottlieb, 416 F. Supp. 2d 1, 4 n.3 (D.D.C. 2005),
“the district court is accorded wide discretion” in determining
whether sanctions are appropriate. Westmoreland v. CBS, Inc.,
770 F.2d 1168, 1174 (D.C. Cir. 1985). Moeller has not
established that the plaintiffs are presenting their claims for
“any improper purpose[,]” nor has he shown that their pro se
legal claims are sufficiently frivolous to warrant sanctions.
See Fed. R. Civ. P. 11(b)(1).
     3
       Defendants Robert Aragon, Sandra Price, Daniel A. Sanchez,
and Rebecca Vigil-Giron have moved for a protective order staying
non-jurisdictional discovery, defendant Moeller has moved for a
protective order staying discovery, and defendant Richardson has
moved to hold in abeyance his response deadline to plaintiffs’
motion for a declaratory judgment. These motions all will be
denied as moot.

     The plaintiffs have filed a motion for leave to file a
surreply to defendant Richardson’s reply. The motion will be
denied. The plaintiffs also have filed a motion for a court
order regarding certain New Mexico Statutes. The motion will be
denied without prejudice to the plaintiffs refiling it after they
serve all unnamed defendants.
                                 - 3 -

Motz, 437 F. Supp. 2d 88, 91 (D.D.C. 2006).    Pro se plaintiffs

are not freed from the requirement to plead an adequate

jurisdictional basis for their claims.   See Briggs v. State Dep’t

Fed. Credit Union, Civil Action No. 05-1344 (GK), 2006 WL

1444009, at *2 (May 25, 2006).

     “A District of Columbia court may exercise personal

jurisdiction over a person domiciled in . . . or maintaining his

. . . principal place of business in[] the District of Columbia

as to any claim for relief.”   D.C. Code § 13-422.   If the

plaintiff does not plead that a District of Columbia court has

personal jurisdiction over a defendant based on his domicile or

place of business, a court engages in a two-part inquiry to

determine if it has personal jurisdiction over the defendants.

First, a court must determine whether there is a basis for

personal jurisdiction under the District of Columbia’s long-arm

statute.   See GTE New Media Servs., Inc. v. BellSouth Corp., 199

F.3d 1343, 1347 (D.C. Cir. 2000).    The District of Columbia

long-arm statute allows a court in the District of Columbia to

exercise personal jurisdiction over a non-resident defendant with

regard to a claim arising from the defendant's conduct in:

     (1) transacting business in the District of Columbia;
     (2) contracting to supply services in the District of
     Columbia;
     (3) causing tortious injury in the District of Columbia
     by an act or omission in the District of Columbia;
     (4) causing tortious injury in the District of Columbia
     by an act or omission outside the District of Columbia
     if he regularly does or solicits business, engages in
                               - 4 -

     any other persistent course of conduct, or derives
     substantial revenue from goods used or consumed, or
     services rendered, in the District of Columbia[.]

D.C. Code § 13-423(a).4   Second, a court must determine whether

the exercise of personal jurisdiction would comport with the

requirements of due process.   See GTE New Media Servs., Inc., 199

F.3d at 1347.   This portion of the analysis turns on whether a

defendant's “minimum contacts” with the District of Columbia

establish that “the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.”    Int'l

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal

quotation marks omitted).   These minimum contacts must arise from

“some act by which the defendant purposefully avails [himself] of

the privilege of conducting activities with the forum state, thus

invoking the benefits and protections of its laws.”    Asahi Metal

Indus. Co., Ltd. v. Super. Ct. of Cal., Solano Cty., 480 U.S.

102, 109 (1987) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 474 (1985)).   In other words, “the defendant's conduct and

connection with the forum State are such that he should

reasonably anticipate being haled into court there.”   World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

     The plaintiffs have not pled an adequate basis for asserting

personal jurisdiction over any of the named defendants.    There is



     4
       The alternative bases set forth under the long-arm statute
are inapplicable.
                               - 5 -

no personal jurisdiction over the defendants in the District of

Columbia based on their domicile, as they are all “citizens of

the State of New Mexico.”   (Compl. at 1.)   There is also no

allegation in the complaint that the District of Columbia is the

principal place of business of any of the defendants.   Moreover,

the plaintiffs have not pled an adequate basis to assert specific

personal jurisdiction over the named defendants under the

District of Columbia long-arm statute.   There is no allegation in

the complaint that any of the acts constituting the

“insurrection” occurred anywhere other than in New Mexico.      The

plaintiffs do not claim that the insurrection arose from the

defendants’ conduct in transacting business or contracting to

supply services in the District of Columbia, nor do they claim

the existence of a tortious injury in the District of Columbia.

Instead, the plaintiffs assert that jurisdiction is proper “in

the District of Columbia in the interest of justice because no

other court of law is available to the Plaintiffs[.]”   (Id. ¶ 2.)

This allegation is insufficient to provide any basis to assert

personal jurisdiction over the defendants.

     Thus, under even a liberal construction of their pro se

complaint, see Howerton v. Ogletree, 466 F. Supp. 2d 182, 183

(D.D.C. 2006), the plaintiffs have not alleged an adequate basis

for asserting personal jurisdiction over the defendants, and the
                               - 6 -

defendants’ motions to dismiss will be granted.   Accordingly, it

is hereby

     ORDERED that defendants’ motions [18, 24] to dismiss be, and

hereby are, GRANTED.   It is further

     ORDERED that defendant Moeller’s motion [19] to dismiss and

for sanctions be, and hereby is, GRANTED with respect to the

motion to dismiss and DENIED with respect to the motion for

sanctions.   It is further

     ORDERED that defendants’ motions [25, 39] for protective

orders be, and hereby are, DENIED as moot.   It is further

     ORDERED that plaintiffs’ motion [37] for a court order

regarding certain New Mexico Statutes be, and hereby is, DENIED

without prejudice to refiling it after all unnamed defendants

have been served.   It is further

     ORDERED that defendant Richardson’s motion [40] to hold in

abeyance the plaintiff’s motion for a court order regarding

certain New Mexico Statutes be, and hereby is, DENIED as moot.

It is further

     ORDERED that plaintiffs’ motion [45] for leave to file a

surreply and motion [48] for a preliminary injunction be, and

hereby are, DENIED.
                         - 7 -

SIGNED this 15th day of April, 2010.



                         _________/s/________________
                         RICHARD W. ROBERTS
                         United States District Judge